UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-2414



JAMES L. ALSTON,

                                              Plaintiff - Appellant,

          versus


THE HEARST CORPORATION, a/k/a Hearst Business
Communications, Incorporated,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CA-02-22-3)


Submitted:   July 26, 2004                 Decided:   August 11, 2004


Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James L. Alston, Appellant Pro Se. Sarah J. Kromer, James William
Haldin, MOORE & VAN ALLEN, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            James       L.   Alston   appeals   the     district    court’s      order

granting    summary      judgment     in   favor   of   Hearst     and   dismissing

Alston’s 42 U.S.C. § 1981 (2000) complaint.                We have reviewed the

record and the district court’s order and find no reversible error.

Accordingly, we affirm substantially on the reasoning of the

district court, finding that Alston’s action is barred by his

execution     of    a    valid   release.       See     Alston     v.    The    Hearst

Corporation, No. CA-02-22-3 (W.D.N.C. Sept. 15, 2003). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                               AFFIRMED




                                       - 2 -